Name: Council Implementing Regulation (EU) No 689/2014 of 23 June 2014 implementing ArticleÃ 16(2)Ã of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 24.6.2014 EN Official Journal of the European Union L 183/1 COUNCIL IMPLEMENTING REGULATION (EU) No 689/2014 of 23 June 2014 implementing Article 16(2) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(2) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011. (2) In accordance with Article 16(6) of Regulation (EU) No 204/2011, the Council has carried out a review of the list set out in Annex III to that Regulation. (3) The identifying information in relation to one entity on the list set out in Annex III to Regulation (EU) No 204/2011 should be updated. (4) There are no longer grounds for keeping two entities on the list set out in Annex III to Regulation (EU) No 204/2011. (5) Annex III to Regulation (EU) No 204/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) No 204/2011 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 June 2014. For the Council The President C. ASHTON (1) OJ L 58, 3.3.2011, p. 1. ANNEX Annex III to Regulation (EU) No 204/2011 is hereby amended as follows: (1) the entry for the entity Capitana Seas Limited is replaced by the following entry: Name Identifying information Reasons Date of listing 36. Capitana Seas Limited BVI-incorporated entity owned by Saadi Qadhafi 12.4.2011 (2) the entries for the following entities are deleted:  Libyan Holding Company for Development and Investment,  Dalia Advisory Limited (LIA sub).